            Case 1:18-cv-09936 Document 3-1 Filed 10/29/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                 Plaintiffs,
               v.                                       No. 18 Civ. 9936
THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,
                               Defendants.



                    [PROPOSED] ORDER ON MOTION FOR LEAVE TO
                           PROCEED UNDER PSEUDONYM

       WHEREAS Plaintiffs Jane Doe, Luke Loe, Richard Roe, and Mary Moe (“Plaintiffs”)

filed a Complaint in this action on October 29, 2018;

       WHEREAS by Notice of Motion dated October 29, 2018, and Memorandum of Law

dated October 29, 2018, Plaintiffs requested that the Court permit them to proceed under

pseudonyms in this action until such time as the Court may order their names disclosed;

       IT IS HEREBY ORDERED THAT Plaintiffs may proceed under pseudonyms in this

action until such time as the Court may order their names disclosed.

Dated: October 29, 2018
                                                            ___________________________
                                                            U.S.D.J.
